EXHIBIT 32.1 CERTIFICATION OF ANNUAL REPORT ON FORM 10-K OF SCOTT’S LIQUID GOLD-INC. FOR THE YEAR ENDED DECEMBER 31, 2015 Each of the undersigned hereby certifies, for the purposes of Section1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of Scott’s Liquid Gold-Inc. (“Scott’s Liquid Gold”), that to his knowledge: 1. This Annual Report on Form 10-K fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Scott’s Liquid Gold. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to the Annual Report on Form 10-K. A signed original of this statement has been provided to Scott’s Liquid Gold and will be retained by Scott’s Liquid Gold and furnished to the Securities and Exchange Commission or its staff upon request. This Certification is executed as of March30, 2016. /s/ Mark E. Goldstein Mark E. Goldstein President and Chief Executive Officer /s/ Barry J. Levine Barry J. Levine Treasurer, Chief Financial Officer, Chief Operating Officer and Corporate Secretary
